UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6964


DESI ARNEZ LEWIS,

                        Petitioner – Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                        Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:13-cv-00549-RAJ-LRL)


Submitted:   September 23, 2014         Decided:   September 26, 2014


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Desi Arnez Lewis, Appellant Pro Se. Michael Thomas Judge, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Desi Arnez Lewis seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing       his        28     U.S.C.    §       2254       (2012)        petition      as    an

unauthorized,         successive       petition           or,    in    the    alternative,        as

untimely. *      The order is not appealable unless a circuit justice

or    judge    issues       a     certificate        of    appealability.            28     U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue       absent     “a        substantial     showing          of        the   denial     of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating           that       reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El       v.   Cockrell,            537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                    Slack,
529 U.S. at 484-85.


       *
       Because the petition was successive and unauthorized, the
district court lacked jurisdiction to consider it.     28 U.S.C.
§ 2244(b) (2012); United States v. Winestock, 340 F.3d 200, 205
(4th Cir. 2003).



                                                 2
          We have independently reviewed the record and conclude

that Lewis has not made the requisite showing.   Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                       DISMISSED




                                  3